 1

 2

 3

 4

 5

 6

 7

 8

 9
                        UNITED STATES DISTRICT COURT
10                    SOUTHERN DISTRICT OF CALIFORNIA
11
     MARK MANN; MELISSA MANN; )               Case No. 11CV0708 GPC (BGS)
12   N.G.P.M., a minor; M.N.A.M. a minor; )
13   M.C.G.M. a minor; and N.E.H.M. a     )   ORDER FOR MINORS’ INTEREST IN
     minor by and through their Guardian )    SETTLEMENT OF ACTION
14   Ad Litem, BRUCE PAUL                 )   [ECF No. 370]
15                                        )
                       Plaintiffs,        )
16         v.                             )
17                                        )   Judge     : Hon. Gonzalo P. Curiel
                                              Magistrate: Hon. Bernard G. Skomal
     COUNTY OF SAN DIEGO; et al,          )
18                                        )
19                     Defendants.        )
                                          )
20
                                          )
21                                        )
                                          )
22
          On January 28, 2020, the parties filed a Petition for Approval of Minor’s
23
     Interest in Settlement of Action (the “Petition”). ECF No. 370. On February 10,
24
     2020, Defendant County of San Diego filed a response indicating their non-
25
     opposition to the Petition. ECF No. 373. On February 25, 2020, the magistrate
26
     filed a Report and Recommendation (“R&R”) approving the settlement as to the
27

28
                                              1
                                                                  3:11cv0708GPC(BGS)
 1   payments to each of the four minor children. ECF No. 374. On February 25, 2020,
 2   Defendant filed a response to the R&R indicating that it had no objections.
 3                                    BACKGROUND
 4         This lawsuit arises from allegations that Defendants San Diego County and
 5   County social workers wrongfully removed the minor Plaintiffs from the care,
 6   custody, and control of their parents. ECF No. 370 at 2. The Petitioner, as guardian
 7   ad litem on behalf of the minor Plaintiffs, alleged that the minor Plaintiffs were
 8   taken to a County shelter care facility and subjected to medical examinations
 9   without the presence, notice, or consent of their parents. Id. Petitioner does not
10   represent that any minor required medical treatment as a result, nor did they seek
11   special damages for psychological treatment. Id. at 2-3.
12         On September 26, 2016, the Court approves the parties’ settlement as to some
13   claims. ECF No. 309. On Decembr 12, 2019, the parties reached a settlement on
14   the remaining claims. ECF No. 370 at 5.
15                                      DISCUSSION
16         District courts have a special duty, derived from Federal Rule of Civil
17   Procedure 17(c), “to safeguard the interests of litigants who are minors.” Robidoux
18   v. Rosengren, 638 F.3d 1177, 1181 (9th Cir. 2011). In the context of proposed
19   settlements in suits involving minor plaintiffs, this special duty requires a district
20   court to “conduct its own inquiry to determine whether the settlement serves the
21   best interests of the minor.” Dacanay v. Mendoza, 573 F.2d 1075, 1080 (9th Cir.
22   1978); see also Salmeron v. United States, 724 F.2d 1357, 1363 (9th Cir. 1983)
23   (holding that “a court must independently investigate and evaluate any compromise
24   or settlement of a minor’s claims to assure itself that the minor’s interests are
25   protected, even if the settlement has been recommended or negotiated by the
26   minor’s parent or guardian ad litem”).
27         ///

28         ///
                                               2
                                                                       3:11cv0708GPC(BGS)
 1         A. Gross Settlement
 2         In considering the fairness of a minor’s state law settlement, “federal courts
 3   generally require that claims by minors . . . be settled in accordance with applicable
 4   state law.” See O'Connell & Stevenson, California Practice Guide: Federal Civil
 5   Procedure Before Trial ¶ 15:138 (Cal. & 9th Cir. Eds. 2017). In addition, the Ninth
 6   Circuit’s decision in Robidoux set forth guidelines for determining the
 7   reasonableness of a minor’s settlement of federal claims. 638 F.3d at 1181-82. The
 8   Robidoux court, which limited its holding to federal law settlements, held that
 9   district courts are to “limit the scope of their review” of settlements involving minor
10   plaintiffs “to the question of whether the net amount distributed to each minor
11   plaintiff in the settlement is fair and reasonable, [1] in light of the facts of the case,
12   [2] the minor’s specific claim, and [3] recovery in similar cases.” 638 F.3d at 1179,
13   1181-82 (brackets added).
14         Plaintiffs’ unopposed Petition provides that the four minor children will each
15   receive $50,000, made payable to Pacific Life & Annuity Services, Inc., to fund
16   future periodic payments. ECF No. 37 at 10. Having considered the Petition, the
17   R&R, and all supporting papers and evidence and good cause appearing, the Court
18   APPROVES and GRANTS the Petition (ECF No. 370) with respect to the payments
19   to each minor plaintiff in accordance with the following:
20         1. N.G.P.M. - $65,946.28
21         2. M.N.A.M. - $71,859.21
22         3. M.C.G.M. - $71,859.21
23         4. N.E.H.M. - $71,859.21
24   ECF No. 370 at 8-9.
25         B. Attorney’s Fees
26         In California, courts are required to approve the attorneys' fees to be paid for
27   representation of a minor. See CAL. PROB. CODE § 2601. Attorney’s fees and

28   costs are typically controlled by statute, local rule, or local custom. Generally, fees
                                                 3
                                                                         3:11cv0708GPC(BGS)
 1   in minors' cases historically have been limited to twenty-five percent (25%) of the
 2   gross recovery. Napier by & through Quiroz v. San Diego Cty., No. 3:15-cv-
 3   00581-CAB-KSC, 2017 WL 5759803, at *3 (S.D. Cal. Nov. 28, 2017). To
 4   determine whether the fee is reasonable, courts consider a myriad of factors
 5   including the amount of the fee in proportion to the value of the services performed;
 6   the novelty and difficulty of the questions involved and skills required; the amount
 7   involved and the results obtained; and the experience and ability of the attorney.
 8   Cal. Rule of Ct. 7.955(b).
 9         Here, Petitioner and Plaintiffs’ counsel seek $900,000.00 in attorney’s fees, a
10   sum that represents fifty percent (50%) of the $1,800,000.00 gross settlement. ECF
11   No. 370 at 8. The Plaintiffs’ attorneys incurred $13,025.34 in costs. Plaintiffs’
12   attorneys advanced all of these costs. Plaintiffs and their attorneys have agreed that
13   the fees will be deducted from the total gross settlement, with the allocated costs to
14   tbe paid by Plaintiffs from the portion of the remainder. Under this agreement, the
15   net settlement is a total of $886,974.66.
16         In consideration of the duration of this case, the amount of work performed
17   by Plaintiffs' counsel, the results obtained, and the complexity of the issues, the
18   amount of attorney’s fees sought in this case is fair and reasonable.
19                                      CONCLUSION
20         Accordingly, given the nature of the harm, the costs of trial, and the
21   settlement amounts in similar cases, the Court concludes that the settlement amount
22   is fair, reasonable, and in the best interest of the Minor Plaintiffs. As a result, the
23   Court ADOPTS the R&R, GRANTS the Petition to Approve the Minors'
24   Compromise, and ORDERS
25         1. $200,000 of the settlement reached with the County of San Diego will be
26            used to fund annuities for the benefit of the Minor Plaintiffs. Said amount
27            will be made payable to Pacific Life & Annuity Services, Inc. to fund

28
                                                 4
                                                                       3:11cv0708GPC(BGS)
 1      future periodic payments as outlined below, holding a total value of
 2      $281,523.91:
 3         a. N.G.P.M. (Payee): $50,000 made payable to Pacific Life &
 4            Annuity Services, Inc. to fund future periodic payments to
 5            N.G.P.M. as outlined in Exhibit 1. The total payout to N.G.P.M.
 6            pursuant to the terms of the annuity is $65,946.28.
 7         b. M.N.A.M (Payee): $50,000 made payable to Pacific Life &
 8            Annuity Services, Inc. to fund future periodic payments to
 9            M.N.A.M. as outlined in Exhibit 2. The total payout to M.N.A.M.
10            pursuant to the terms of the annuity is $71,859.21.
11         c. M.C.G.M. (Payee): $50,000 made payable to Pacific Life &
12            Annuity Services, Inc. to fund future periodic payments to
13            M.C.G.M. as outlined in Exhibit 3. The total payout to M.C.G.M.
14            pursuant to the terms of the annuity is $71,859.21.
15         d. N.E.H.M.(Payee): $50,000 made payable to Pacific Life &
16            Annuity Services, Inc. to fund future periodic payments to
17            N.E.H.M. as outlined in Exhibit 4. The total payout to N.E.H.M.
18            pursuant to the terms of the annuity is $71,859.21.
19   2. Defendant’s obligation to make the periodic payments described herein
20      shall be assigned to Pacific Life & Annuity Services, Inc. through a
21      Qualified Assignment and funded by an annuity contract issued by Pacific
22      Life Insurance Company, rated A+XV by A.M. Best Co. To fund the
23      periodic payments, Defendant will issue a check in the amount of
24      $200,000.00 payable to Pacific Life & Annuity Services, Inc. and execute
25      the Qualified Assignment and Release.
26   3. Said monies distributed to Plaintiffs N.G.P.M., a minor; M.N.A.M. a
27      minor; M.C.G.M. a minor; and N.E.H.M. represented by their guardian ad

28      litem, Bruce Paul, are not to be withdrawn until disbursed in accordance
                                        5
                                                               3:11cv0708GPC(BGS)
 1           with the payment schedule set forth as Exhibits 1-4 to the Petition (ECF
 2           No. 370) filed in this matter.
 3        4. Unless otherwise ordered by the Court, said monies distributed to
 4           Plaintiffs N.G.P.M., a minor; M.N.A.M. a minor; M.C.G.M. a minor; and
 5           N.E.H.M. represented by their guardian ad litem, Bruce Paul, are not to
 6           be used for the minors’ necessities of life while they are minors.
 7        5. The balance of the settlement funds from the settlement with the County
 8           of San Diego will be disbursed as follows:
 9           a. $900,000.00 in attorneys’ fees, made payable to “The Law Office of
10              Donnie R. Cox.”
11           b. $13,025.34 in costs, made payable to “The Law Office of Donnie R.
12              Cox.”
13           c. The balance of $886,974.66, made payable to “The Law Office of
14              Donnie R. Cox, Mark Mann and Melissa Mann.”
15

16   IT IS SO ORDERED AND ADJUDGED.
17

18   Dated: February 26, 2020
19

20

21

22

23

24

25

26

27

28
                                              6
                                                                     3:11cv0708GPC(BGS)
